Citation Nr: 0108701	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  95-29 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. Miguel Angel Oquendo, Dr. Frank H. Benitez


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active military service from April 1951 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a nervous disorder, to include post-traumatic 
stress disorder (PTSD).  The veteran appealed, and in 
November 1998, the Board remanded the claim for additional 
development after it determined that the sole issue on appeal 
was entitlement to service connection for PTSD.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's application for service 
connection for PTSD.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all obtainable VA and private medical 
records that the veteran has identified as pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and is in receipt of sufficient information to 
proceed.  Accordingly, VA's duty to assist the claimant has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  In 
addition, the veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of the various statements of the case and supplemental 
statements of the case that have been issued during the 
appellate process, along with the Remand promulgated by the 
Board in November 1997.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  The Board 
therefore finds that the requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.

As a related matter, it appears that at least some of the 
veteran's service medical records ("SMRs") are not 
available and may have been destroyed in the 1973 fire at the 
National Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  As recently as 
May 1998, the NPRC reported that the veteran's service 
medical records could not be found.  However,  
notwithstanding the NPRC's report, the claims files include a 
considerable number of SMR's.  In addition, many lay 
statements have been obtained, and the veteran has not 
asserted that he formally received psychiatric treatment 
during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2000). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A review of the veteran's written statements and the 
testimony from his hearings shows that he argues that he has 
PTSD as a result of stressors encountered during his service 
in Korea, to include participation in combat, while serving 
with the medical company of an infantry regiment.  In light 
of the Board's determination that the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
issues of whether verified stressors exist and whether the 
veteran participated in combat are "downstream" issues 
which will not be further discussed.  

The Board initially notes that in a December 1994 rating 
decision, the RO denied the veteran's claim that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a nervous disorder, to 
include PTSD.  The veteran appealed, and in November 1998, 
the Board remanded the claim for additional development after 
it determined that the sole issue on appeal was entitlement 
to service connection for PTSD.  In its remand, the Board 
directed the RO to attempt to verify the stressors with the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), and to schedule the veteran for 
neuropsychiatric and psychiatric examinations.  In July 1999, 
a response was received from the USASCRUR, and in October and 
November of 1999, the veteran received VA neuropsychiatric 
and psychiatric examinations.  After the requested 
development was completed, the RO affirmed its denial, most 
recently in June 2000.  Given the foregoing, the Board finds 
that the RO has substantially complied with the Board's 
November 1997 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-147 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The claims files include three VA hospital reports, covering 
treatment between December 1967 and January 1968, between 
January and April of 1975, and in September of 1975.  The 
earliest of these reports (covering the period from December 
1967 and January 1968) contains a diagnosis of passive 
aggressive personality disorder.  The other two reports, 
dated in 1975, collectively contain diagnoses of anxiety 
neurosis, schizophrenia and chronic alcoholism.  Reports from 
Raymond Morales, M.D., dated in April 1974 and September 
1977, contain diagnoses of anxiety neurosis.  

The claims files also contain several lay statements, from 
the veteran's wife and fellow soldiers who served with the 
veteran.  These statements are remarkable for assertions that 
the veteran began displaying unusual behavior during or 
shortly after service, to include laughing and crying at 
inappropriate times, anxiety and nervousness.  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The post-service medical 
evidence includes three VA PTSD examination reports (dated in 
August 1994, February 1996 and October 1999, respectively) 
and two reports from private physicians, which all indicate 
that the veteran does not have PTSD.  Of particular note, the 
VA PTSD examination reports all contain Axis I diagnoses of 
anxiety disorder, not otherwise specified (NOS).  The Board 
finds that these examination reports are highly probative 
evidence which shows that the veteran does not have PTSD.  
All three of these reports were based on a review of the 
claims files, and the diagnoses in two of the VA PTSD 
examination reports, (i.e., the reports dated in August 1994 
and February 1996) were each arrived at by a board of three 
physicians.  In addition, the February 1996 report was based 
on a review of the opinions of two private physicians who had 
concluded that the veteran had PTSD (discussed infra), as 
well as other evidence, to include a December 1995 Minnesota 
Multiphasic Personal Inventory-2 (MMPI-2) report (the results 
of which were considered invalid due to overreporting of 
psychopathology).  The Board further points out that its 
conclusion that the veteran does not have PTSD is consistent 
with a report from Andreas A. Martinez, M.D., dated in March 
1992, which contains a diagnosis of schizophrenia.  Based on 
the foregoing, the Board finds that the veteran does not have 
PTSD.  

In reaching this decision, the Board has considered the 
notations of PTSD as found in several VA outpatient treatment 
reports, dated between 1997 and 1999, as well as the 
testimony of two private physicians, Frank H. Benitez, M.D. 
(during a hearing held in September 1995) (and to include a 
September 1995 written report), and Miguel Angel Oquendo, 
M.D. (during a hearing held in January 1994), and a 
prescription form noting PTSD from Alfredo A. Marrero, M.D. 
dated in January 1995.  However, with regard to the VA 
outpatient treatment reports, the Board initially notes that 
the probative value of the notations of PTSD is weakened by 
the use of equivocal language.  Specifically, they include 
notations of "rule out PTSD" and "PTSD vs. generalized 
anxiety disorder."  In addition, the probative value is 
weakened by the fact that none of these "diagnoses" are 
shown to have been based on a review of the claims files, and 
at least two appear to be "by history" only.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993); McQueen v. West, 13 Vet. App. 237 
(1999).  These "diagnoses" (as well as the notation of PTSD 
in Dr. Marrero's prescription form) also lack other indicia 
of reliability, such as being based on psychological testing, 
extended observation for PTSD symptomatology, or even a 
rationalized explanation.  With regard to the opinion of Dr. 
Benitez, the Board notes that he testified that he had not 
reviewed the entire claims file.  Furthermore, his opinion, 
as well as the opinion of Dr. Oquendo, is several years old, 
and was reviewed by VA examiners who determined that the 
veteran does not have PTSD.  See VA PTSD examination reports 
dated in February 1996 (board of three) and October 1999.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for PTSD must be 
denied.

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that 
although the veteran's arguments and reported symptoms, and 
the lay statements, have been noted, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  The 
veteran and lay persons, untrained in the fields of medicine 
and/or psychiatry, are not competent to offer such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for PTSD is not warranted.  To that 
extent, the contentions of the veteran and the lay statements 
to the contrary are unsupported by persuasive evidence. 

As a final matter, the Board acknowledges that the claims 
files includes records which indicate that the veteran has 
been receiving benefits from the Social Security 
Administration, and that these records are not associated 
with the claims files.  However, the Board has determined 
that this claim may be fully and fairly adjudicated without 
obtaining the veteran's records from the SSA.  The veteran's 
claim has been denied because the preponderance of the 
evidence is against the claim that he has PTSD.  In this 
case, the veteran's discharge (DD Form 214) indicates that he 
was born in 1929.  The first indication of receipt of SSA 
benefits is dated in 1996, at which time the veteran was 
about 66 years old, and therefore eligible to receive SSA 
benefits based solely on his age.  There is no indication 
that the SSA's records contain information relevant to this 
issue, and the veteran has not identified the SSA records as 
pertinent to his claim.  Therefore, the Board has determined 
that securing the SSA records would not add pertinent 
evidence, and the Board's duty to assist is not triggered 
because such a duty is "limited to (securing) specifically 
identified documents that, by their description would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Baord also notes that the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not assist 
the veteran in this case.  The issue before the Baord is 
whether the veteran has PTSD.  Because we conclude that he 
does not have PTSD, the issue of whether the veteran was 
exposed to a stressor is not material.  The provisions of 
section 1154 do not address the question of current 
disability.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

